

115 SRES 689 IS: Acknowledging the 50th anniversary of the election to the House of Representatives of Shirley Anita St. Hill Chisholm, the first African-American woman in Congress.
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 689IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Schumer submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONAcknowledging the 50th anniversary of the election to the House of Representatives of Shirley Anita
			 St. Hill Chisholm, the first African-American woman in Congress.
	
 Whereas November 5, 2018, marks the 50th anniversary of the election to the House of Representatives of Shirley Anita St. Hill Chisholm, the first African-American woman in Congress;
 Whereas Shirley Anita St. Hill was born in Brooklyn, New York, on November 30, 1924, to Caribbean immigrant parents, Charles and Ruby Seale St. Hill;
 Whereas Shirley Chisholm graduated from Brooklyn College in 1946 with a Bachelor of Arts degree in sociology and from Columbia University in 1952 with a Master of Arts degree in early childhood education;
 Whereas Shirley Chisholm was the second African American elected to the New York State Legislature in 1964 and served honorably until 1968;
 Whereas Shirley Chisholm overcame the twin obstacles of racism and sexism to win election to the House of Representatives in 1968;
 Whereas Congresswoman Chisholm served 7 terms as a Member of Congress, from 1969 until 1983; Whereas Congresswoman Chisholm was a fierce critic of the seniority system in Congress, protested her assignment in 1969 to the Committee on Agriculture of the House of Representatives, and won reassignment to a congressional committee on which she could better serve her inner-city district in Brooklyn, New York;
 Whereas, after serving on the Committee on Education and Labor of the House of Representatives for several years, Congresswoman Chisholm accepted a prestigious seat on the Committee on Rules of the House of Representatives, becoming the first African American and second woman ever to serve on the powerful committee;
 Whereas, in 1972, Congresswoman Chisholm was the first woman and the first African American to seek a nomination from a major political party for President of the United States, which she sought on the Democratic ticket;
 Whereas Congresswoman Chisholm campaigned in the presidential primaries of 12 States, won 28 delegates, and received 152 first-ballot votes at the national convention for the nomination of the Democratic Party for the office of President of the United States;
 Whereas Congresswoman Chisholm was a trailblazer, who fought tirelessly to end the draft and the Vietnam War;
 Whereas Congresswoman Chisholm fought to end apartheid in South Africa; Whereas Congresswoman Chisholm spoke fluent Spanish and fought for immigrant rights;
 Whereas Congresswoman Chisholm was a progressive champion for struggling families; Whereas Congresswoman Chisholm was a tireless advocate for women’s employment in Congress and for civil rights, women’s rights, and the poor;
 Whereas Congresswoman Chisholm worked to expand the Food Stamp Program (later renamed as the Supplemental Nutrition Assistance Program) and was instrumental in the establishment of the Special Supplemental Nutrition Program for Women, Infants, and Children (commonly known as WIC);
 Whereas Congresswoman Chisholm was a cofounder of the Congressional Black Caucus in 1971; Whereas Congresswoman Chisholm served as the Secretary of the House Democratic Caucus;
 Whereas Shirley Chisholm was a cofounder of the National Organization for Women; Whereas Congresswoman Chisholm retired honorably from Congress in 1983;
 Whereas, in addition to her service as a legislator, Shirley Chisholm worked to improve society as a nursery school teacher, a director of a childcare facility, a consultant for the New York Department of Social Services, and an educator;
 Whereas, from 1983 to 1987, Shirley Chisholm taught sociology and politics at Mount Holyoke College;
 Whereas, in 1993, President Bill Clinton nominated Shirley Chisholm to serve as United States Ambassador to Jamaica, but her health prevented her from accepting the position;
 Whereas, in 1993, Shirley Chisholm was inducted into the National Women’s Hall of Fame; Whereas, on January 1, 2005, Shirley Chisholm died at the age of 80 in Ormond Beach, Florida;
 Whereas, in 2014, the United States Postal Service issued the Shirley Chisholm Forever Stamp as part of the Black Heritage stamp series;
 Whereas, on November 24, 2015, Shirley Chisholm was posthumously awarded the Presidential Medal of Freedom, the country’s highest civilian honor;
 Whereas, on June 12, 2001, the House of Representatives unanimously agreed to H. Res. 97, recognizing the enduring contributions and heroic achievements of Shirley Chisholm; and
 Whereas Shirley Chisholm was an unbossed and unbought woman, who not only pioneered the way for minorities and women, but also embodied the true definition of leadership which transcends the political arena: Now, therefore, be it
	
 That the Senate— (1)acknowledges the 50th anniversary of the election to the House of Representatives of Shirley Anita St. Hill Chisholm, the first African-American woman in Congress;
 (2)pays tribute to the service of Congresswoman Chisholm, her work to improve the lives of women and minorities, her steadfast commitment to demonstrating the power of compassion, and her dedication to justice and equality;
 (3)recognizes the dedicated work of Congresswoman Chisholm in promoting the rights of all individuals in the United States, particularly in the areas of education, employment, and health care; and
 (4)appreciates the extraordinary work of Congresswoman Chisholm, the example of her life, and her legacy which have inspired and empowered many to devote their lives to public service.